Citation Nr: 9922825	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-10 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
chronic brain syndrome with a history of a head injury. 

2.  Entitlement to an evaluation in excess of 10 percent for 
left sided facial weakness. 

3.  Entitlement to an evaluation in excess of 10 percent for 
left ear hearing loss.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954, August 1954 to September 1954 and from April 1955 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In March 1997, this case was previously remanded by the Board 
for additional development, to include a VA examination, and 
has since been returned for final appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected chronic brain syndrome 
with a history of a head injury is productive of demonstrable 
inability to obtain or retain employment. 

2.  There was no evidence of any current residuals associated 
with the service-connected left-sided facial weakness on 
recent VA examination.

3.  The veteran has level XI hearing of the left ear 
currently manifested by an average pure tone threshold of 93 
decibels with speech recognition ability of 12 percent. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the schedular criteria for a 100 percent rating for chronic 
brain syndrome with a history of a head injury have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9310 (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for left-sided facial weakness have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.124a, 
Diagnostic Code 8207 (1998).   

3.  The schedular criteria for an evaluation in excess of 10 
percent for left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.383, 
4.85, Diagnostic Code 6100 (1998).

4.  The veteran's claim of entitlement to a TDIU is moot.  
38 U.S.C.A. §§ 511(a), 7104 (West 1991 & Supp 1999); 
38 C.F.R. §§ 4.16(a), 20.101 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation Claims

A.  General laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, records of treatment following service, 
several VA examinations and hearing testimony.  The Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4 (1998).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1998). Therefore, the Board will consider the 
potential application of the various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the appellant, as well as the entire history of the 
appellant's disability in reaching its decision, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran contends, in essence, that the service-connected 
disabilities at issue have increased in severity and 
interfere with his ability to maintain substantial gainful 
employment. 

1.  Chronic brain syndrome with a history of a head injury

The RO has assigned a 50 percent disability evaluation the 
service-connected chronic brain syndrome with a history of a 
head injury pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9310 (dementia due to unknown cause).  Under the pre-November 
7, 1996, criteria (hereinafter the "old" rating criteria) 
for rating psychiatric disorders, a 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating is for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Diagnostic Code is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
Court has held that the criteria for the 100 percent 
schedular rating under the regulations in effect prior to 
November 7, 1996 provide three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).

Under 38 C.F.R. § 4.130, Diagnostic Code 9310 effective from 
November 7, 1996, a 50 percent evaluation will be assigned 
where there is evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships warrants 
a 50 percent evaluation.

A 70 percent disability evaluation is warranted when there is 
evidence of occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted where there 
is evidence of total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
the names of close relatives, own occupation, or own name.

The Board finds that after resolving all reasonable doubt in 
favor of the veteran, the schedular criteria for a 100 
percent disability evaluation pursuant to the criteria in 
effect after November 7, 1996 for the service-connected 
chronic brain syndrome with a history of a head injury have 
been met.  In reaching the foregoing conclusion, the evidence 
reflects that the veteran's manifestations associated with 
his organic brain syndrome are serious and recurring.  In 
this regard, during an April 1998 VA examination, the 
examiner indicated that the veteran demonstrated chronic 
persistent problems with cognitive brain function and mood 
which had appeared to have been secondary to his traumatic 
brain injury and that such symptoms had increased in severity 
when compared to previous examinations.  In addition, the 
examiner felt that the veteran showed serious social, 
occupational and functional impairment as a result of the 
sequelae associated with the brain injury.  It was also noted 
that the veteran had difficulty with ordinary daily 
activities such as dressing, calculation, food preparation 
and cognitive events.  It is also significant that in a 
November 1998 rating decision, the RO determined that the 
veteran was not competent to handle the disbursement of his 
own funds (as determined by the April 1998 VA examiner).  
This evidence reflects that the veteran has serious social, 
occupational and functional impairment associated with the 
service-connected organic brain syndrome.  Finally, the April 
1998 VA examination also resulted in the assignment of a 
Global Assessment of Functioning (GAF) score of 50.  The GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF score of 41 to 50 
is defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266 (1996).  

After weighing the evidence of record and resolving all 
reasonable doubt in the veteran's favor, the Board believes 
that the disability picture presented demonstrates that the 
schedular criteria for a 100 percent rating for chronic brain 
syndrome with a history of a head injury have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9310 (1998).

B.  Left sided facial weakness

The RO has assigned a 10 percent disability evaluation to the 
service-connected left sided facial weakness pursuant to 38 
C.F.R. § 4.124a including Diagnostic Code 8207 (1998) for 
impairment of the seventh (facial) cranial nerve.  The 
evaluation for seventh (facial) cranial nerve paralysis is 
dependent upon the degree of loss of innervation of the 
facial muscles.  Id.  Pursuant to Diagnostic Code 8207, a 10 
percent evaluation is warranted for moderate incomplete 
paralysis, while a 20 percent evaluation requires severe 
incomplete paralysis.  A 30 percent rating requires complete 
paralysis.  Id.  38 C.F.R. Part 4, Diagnostic Code 8207, 
including NOTE following that code. 

The medical evidence of record reveals that in December 1994, 
the veteran was found to have had left facial droop and a 
left hemisensory deficit.  During a November 1995 VA 
neurological examination, the first and second cranial 
nerves, optic fundi, visual field and pupillary reflexes were 
all found to have been intact.  Extraocular movements 
revealed a mild nystagmus on horizontal gaze to the left.  
The fifth cranial nerve revealed decreased sensation over the 
left side of the face.  The left seventh nerve revealed 
partial weakness of the left facial nerve on the left.  The 
eighth cranial nerve revealed bilateral hearing loss, which 
was more marked on the left, and bone conduction was greater 
than air conduction on the left.  The veteran was diagnosed 
as having a partial left fifth, seventh and eight nerve and 
the presence of a cerebellar pontine angle lesion.  During an 
April 1998 VA neurological examination, cranial nerves were 
entirely intact and there was no evidence of any residual 
facial weakness.  Hence, the most recent medical evidence of 
record does not demonstrate findings of severe incomplete 
paralysis of the seventh (facial) cranial nerve as required 
for a 20 percent evaluation under Diagnostic Code 8207.  The 
Board finds that the demonstrated manifestations are 
consistent with no more than a moderate incomplete paralysis 
of the seventh facial cranial nerve.  See 38 C.F.R. § 4.124a 
including Diagnostic Code 8207 (1998).  Therefore, a rating 
in excess of 10 percent is not warranted for the service-
connected left-sided facial weakness.

The Board has also considered the benefit of the doubt but 
the evidence is not of such approximate balance as to warrant 
its application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 
 3.102 (1998).  The Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 10 percent for service-connected left-sided facial 
weakness.

C.  Left ear hearing loss

Under the schedular criteria, evaluations of unilateral 
defective hearing loss range from noncompensable to 10 
percent based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes 11 auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness. 

In this case, the veteran is currently service-connected for 
defective hearing in the left ear only, and does not have 
total deafness in both ears. Accordingly, his hearing acuity 
in his nonservice- connected right ear is considered to be 
normal.  38 U.S.C.A. § 1160(a); 38 C.F.R. §§ 3.383, 4.85.  A 
maximum 10 percent evaluation, therefore, is warranted where 
hearing in the service- connected left ear is at level "X" or 
"XI." 38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85 and Part 4, 
Diagnostic Codes 6100 to 6101.  Furthermore, the assignment 
of disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The veteran asserts that his left ear hearing loss is more 
severely disabling than the current 10 percent evaluation 
reflects.  A September 1993 VA audiological evaluation 
indicates that the veteran has an average pure tone threshold 
level, at the frequencies cited above, of 83 decibels, with a 
52 percent correct speech recognition ability in the left 
ear.  These results equate to level VIII hearing in the left 
ear.  When examined by VA in November 1995, the veteran 
manifested a 93 decibel average pure tone threshold, with 12 
percent correct speech recognition ability in the left ear.  
These results equate to level XI hearing in the left ear.  As 
such, the current 10 percent disability rating is, therefore, 
proper.  See 38 C.F.R. §§3.383, 4.85 and Diagnostic Code 
6100.  Accordingly, the Board is of the opinion that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for service-connected left ear hearing loss.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.383, 4.85, 4.86 and 
Part 4, Diagnostic Code 6100.

Finally, in reaching the foregoing determination, the Board 
observes that regulatory changes were made to the schedular 
criteria for rating diseases of the ear and other sense 
organs, as set forth in 38 C.F.R. § 4.85-487a.  See 64 Fed. 
Reg. 25202-25210 (June 10, 1999).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, the differences between the 
prior criteria and the revised criteria are relatively minor, 
and the Board does not find that its application of both sets 
of criteria in this decision will result in prejudice to the 
veteran even though the RO has not evaluated the veteran's 
disabilities under the new criteria.  See generally Bernard 
v. Brown, 4 Vet. App. 384 (1994).  In this case, both the 
former and revised regulations would yield the assignment of 
a 10 percent disability rating for the service-connected left 
ear hearing loss by means of a mechanical application of the 
Rating Schedule to the numeric designations assigned after 
audiometric evaluation.  As such, there is no prejudice to 
the veteran in not remanding the veteran's case to the RO for 
consideration of the new criteria effective June 10, 1999.

III.  38 C.F.R. § 3.321(b)(1)

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that the record does not indicate unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the disorders at issue, that would indicate that the 
evaluations provided by the rating schedule are so inadequate 
that the veteran's case warrants referral for an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b).  
See Bagwell v. Brown, 9 Vet. App 157 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996).

IV.  TDIU

The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the Secretary . 
. . ."  38 C.F.R. § 20.101(a); see also 38 U.S.C.A. §§ 
7104(a), 511(a).  In light of the Board's decision herein 
that a 100 percent schedular rating is warranted for the 
veteran's service-connected chronic brain syndrome with a 
head injury, there remains no "question" of law or fact for 
the Board's decision.  See Waterhouse v. Principi, 3 Vet. 
App. 473 (1992); see also VAOPGCPREC 6-99 ( June 7,1999).   
The issue of a total rating based on individual 
unemployability is now moot, because a total rating based 
upon individual unemployability requires that the schedular 
rating be less than total.  See 38 C.F.R. § 4.16(a), which 
states, in pertinent part "[t]otal disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total."  Thus, the greater benefit has been 
granted.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law." Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), quoting Gardner v. Derwinski, 1 
Vet. App. 584, 586-87 (1991).  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995). 



ORDER

A 100 percent rating for is granted, for chronic brain 
syndrome with a history of a head injury is granted subject 
to law and regulations governing the payment of monetary 
benefits.

An evaluation in excess of 10 percent for left ear hearing 
loss is denied.

An evaluation in excess of 10 percent for left sided facial 
weakness is denied. 

The claim of entitlement to a TDIU, being moot, is dismissed 
for lack of jurisdiction. 



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

